       Case 5:20-cr-00048-EGS Document 11 Filed 02/27/20 Page 1 of 16




                        IN THE UNITED STATES DISTRICT COURT

                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNlTED STATES OF AMERICA

                v.                                      CRIMINAL NO.

PHILIP ELVIN WEHL


                                 GUILTY PLEA AGREEMENT

       Under Rule 11 of the Federal Rules of Criminal Procedure, the government, the

defendant, and the defendant's coonsel enter into the following guilty plea agreement. Any

reference to the United States or the, government in this agreement shall mean the Office of the

United States Attorney for the Eastern District of Pennsylvania.

        1.     The defendant agrees lo plead !!)lilty to Counts One, Two, and Three of an

information, \Vaiving prosecution by indictment. charging him with conspiracy to commit

securities fraud and wire fraud, in violation of 18 U.S.C. § 371, securities fraud, in violation of

I 5 U.S.C. §§ 78j(b) and 78ff and 17 C,F.R § 240. !0b-5 and 18 U.S.C. § 2, and wire fraud, in

violation of 18 U.S.C. § 1343, and not to contest forfeiture as set forth in the notice of forfeiture

charging criminal furfeiture under 18 U.S.C. § 981(a)(l )(C), all arising from the defendant's

participatjon in a scheme to defraud investors in an investment pn>gram and through a securities

offering for Trickling Springs Creamery, LLC, lhrough materially false and misleading

representations about those investm~ts. The defendant further acknowledges his waiver of

rights, as set forth in the attaclunent to thls agreement.

       2.       At the time of sentencing, the government will:
       Case 5:20-cr-00048-EGS Document 11 Filed 02/27/20 Page 2 of 16




                a.        Make whatever sentencing recommendation as to imprisonment, fines,

forfeiture, restituti(ln, and other matters whkh the government deems appropriate.
                     '
               b.        Comment on the evidence and circumstances of the case; bring to the

Court's attention al1 facts relevant to sentencing including evidence relating to dismissed counts,

if any, and to the character and any criminal conduct of the defendant; address the Court

regarding the nature and seriousness of the offense; respond factually to questions raised by the

Court; correct factual inaccuracies in the presentence report or sentencing record: and rebut any

statement of facts made by or on behalf of the defendant at sentencing.

               c.        Nothing in this agreement shall limit the government in its comments in,

and responses to, any post-sentencing matters,

        3.     The defendant understands, agrees, and has had explained to him by counsel that

the Court may impose the following statutory maximun1 sentences: Count One (conspiracy). 5

years' imprisonment, a 3 year _period of supervised release, a $250;000 fine, and a $100 :special

assessment; Count Two (securities fraud), 20 years' imprisonment, a 3 year period of supervised

release, a $5,000,000 fine, and a SJ 00 special assessment; and Count Three (wire fraud), 20

years' imprisonment, a 3 year period of supervised release, a $250,000 fine, and a $100 special

assessment

       Total Maximum Sentence is: 45 year;s' imprisonment, a 3 year period of supervised

release, a $5,500,000 fine, and a $$00 special assessment, Full restitution of as much as

$59,688,297.97 also-shall be ordered. Forfeiture of all proceeds traceable to the commission of

such offenses also may be ordered,

       4.      The defendant further understands that supervised release may be revoked     if its
terms and condiiions are violated, W'l1en supervised release is revoked, the original tenn, of

                                                . 2.
       Case 5:20-cr-00048-EGS Document 11 Filed 02/27/20 Page 3 of 16




imprisonment may ,be increased by up to 2 years on Counts One~ Two, and Three.            Thus, a

violation ofsupcrvJsed release increases the possible period ofincarceration and makes it

possible that the defendant will have to serve the original sentence, plus a substantial additional

period, without credit for time already spent on supervised release.

        5.      In order to facilitate the collection of the criminal monetary penalties to be

imposed in connection wnh this prosecutio~ the defendant agrees fully to disclose all income,

assets, liabilities, and financial interests, held directly or indirectly, whether held in his own

name or in the name of a relative, spouse, associate, another person, or entity, and whether held

in this country or outside this country. Accordingly:

                a       The defendant v.-ill submit a completed Financial Statemenr of Debtor to

the U.S. Attorney's Office, in a fonn it provides and as it directs, within 14 days of execution of

this plea agreement. The defendant promises that his finalleial statement and disclosures will be

complete, accurate, 'alld truthful.

                b.      The defendant expressly authorizes the U.S. Attorney's Office to obtain a

credit report on him in order to evaluate the defendanf s ability to satisfy any monetary penalty

imposed by the Co~,

                c.      Upon request by the United States, the defendant also agrees to submit to a

financial deposition or interview prior to sentencing, and provide all documents within 'the

defendant's possession or control as requested by the-U.S. Attorney's Office regarding the

defendanr's financial reso~rces and that of the defendant's household.

                d.      The defendant agrees not to transfer, assign, dispose, remove, conceal,

pledge as collateraJ, waste, or destroy property with the effect of hindering, delaying, or




                                                  -3-
       Case 5:20-cr-00048-EGS Document 11 Filed 02/27/20 Page 4 of 16




defrauding the United States or victims. The defendant otherwise shall not devalue any property

worth more than $1,000 before sentencing, without the prior approval of the United States.

                e,        The defendant also agrees to execute any documents necessary to release

any funds held in any repository, bank, investment other financial instituti<m. or any other

location in order to make partial or total payment toward any monetary penalty that the Court

may impose.

                f.        If the defendant fails to comply with this paragraph of the plea agreement

or if any of the defendant's represerttations pursuant to the requirements set forth in this

paragraph are false or inaccurate, the government may elect to-: void this agreement; and/or argue

that the defendant is not entitled to a downward adjustment for acceptance of responsibility

under Guideline Section 3El .I. The government may also elect to: void the forfeiture portion

of the agreement and try the forfeiture befure the Court and seek a larger forfeiture: and/or

pursue any and all forfeiture remedies available at law or equity. The defendant agrees to waive

any right to a trial by jury on all forfeiture issue~ and to waive any claim at trial based on any

statute of limitations.

        6,      The defendant agrees to pay restitution of $59,688,297.97, The defendant agrees

that any restitution or fine imposed by the Court shall be due and payable immediately and on

such tenns and conditions that the Court may impose. In the event the Court imposes a

schedule for the payment of restitution or fine, the defendant understands and agrees that such a

schedule represents a minimum payment obligation and does not preclude the United States

Attorney's Office from pursuing any other means by which to satisfy the defendant's full and

immediately enforceable financial obligation under applicable federal and/or state law.
       Case 5:20-cr-00048-EGS Document 11 Filed 02/27/20 Page 5 of 16




       7.      The defendant agrees that forfeiture, restitution, fine, assessment, tax, interest, or

other payments in this case do not constitute extraordinary acceptance ofrespons:ibiiity or

provide any basis to seek a downward departure or variance from the app1icab1e: Sentencing

Guideline range.

       8.      The defendant agrees to pay the speqial victims/witness assessment in the amount

of$300 before the time of sentencing and shall provide a receipt from the Clerk to the

government before sentencing as proof of this payment.

       9.      The parties agree to the following with respect to the forfeiture of assets:

               a.      The defendant agrees to forfeit his right~ title, and interest in the sum of

$59,688,297.97, which represents the proceeds that he obtained from the offenses of conspiracy,

securities fraud, and wire fraud charged in Counts One, Two, and Three of the lnfonnation in

this case, as explained in the Notice of Forfeiture in the Information+ and agrees to the entry of a

money judgment against him in this amomt. The defendant agrees that, due to the defendant",

acts or omissions, these proceeds are not currently available to the government for forfeiture. and

that the government is entitled to the forfeiture of substitute assets because one or more of the

oonditions in 21 U.S.C. § 853(p) have been met.

                b,      The defendant agrees that, pursuant to the Notice of Forfeiture in the

Information in this case, based on the defendant's conviction for his offenses of conspiracy,

securities fraud, and, wire fraud. as charged in Counts One\ Two, and Three of the Jnformation,

he forfeits his right, title~ and interest io the assets identified in the attached "Schedule A" and

agrees that such assets are proceeds that he obtained from the offenses of conspiracy, securities

fraud, and wire fraud charged in Counts One, Two, and 'lbree of the Information,




                                                 - 5~
       Case 5:20-cr-00048-EGS Document 11 Filed 02/27/20 Page 6 of 16




                c.       The defendant agrees to the entry of a preliminary order of forfeiture

pursuant to Federal Rule of Criminal Procedure 32.2(b) as soon as possible after the guilty plea

and before sentencing.     Pursuant to Rule 32.2(b)(4), the defendant further agrees that, upon the

request of the government, the preliminary order of forfeiture may be made final before his

sentencing.    The defendant waives all statutory deadlines, including but not limited to deadlines

set forth in 18 U.S.C § 983.

                d.       The defendant agrees that he will cooperate with the government by taking

whatever steps arc necessary to pass clear title to the United States of the assets listed in this

paragraph, including. hut not limited to, assisting in bringing any assets, or the proceeds from the

sale of assets, located outside the UnitedBtates within the jurisdiction -0f the 9'11ited State,.,:;,

completing any legal documents required for the transfer of assets to the United States, and

tiling whatever steps are necessary to ensure that assets subject to forfeiture are not sold;

disbursed, wasted, i,.idden, or otherwise made unavailable for forfeiture.

                e.       The defendant consents to the interlocutory sale of any or all of the assets

upon motion of the government, follo\\ing the entry of a preliminary order of forfeiture.

                f.       In !he event that !ID.Y claim is made by third parties to any of the assets.

listed in this paragraph, the defendant agrees -to forfeit substitute assets equal in value to those

assets claimed by third parties,

                g.       The defendant agrees to surrender to the government possession of any

property to be forfeited by two weeks before the sentencing date.

                h.       The defendant agrees, with respect to any real property to be forfeited, that

the government may file a lis pendens on the rca1 property; the government shall have access to

the real property for the purposes of inspection, appraisal, and testing; and the defendant will
       Case 5:20-cr-00048-EGS Document 11 Filed 02/27/20 Page 7 of 16




take all actions and execute all documents requested by the government to eft'ectuate the

government's acce$s to the real property.

       10,     The defendant agrees to waive any claims, defenses, or challenges arising under

the Double Jeopard:y-0r Excessive Fines Clauses of the Eighth Amendment, resulting from any

forfeiture imposed in this case and/or any pending or completed administrative or civil forfeiture

actions, and stipulates that such forfeiture is not grossly disproportionate to his criminal conduct.

        11.    This agreement is limited to the United States-Attorney'-s Office for the Eastern

District of Pennsylvania and cannot bind other federal. state, or local authorities, However, the

United States Attorney's Office for the Eastern District of Pennsylvania will bring this

agreement to the attention of other prosecuting offices, if requested. This agreement was

reached witho,ut regard tQ any civil or administrative matters that may be pending or commenced

in the future against the defendant. This agreement does not prohibit the United States, any

agency thereof (including the Internal Revenue Service and the Securities and Exchange

Commission), or any third party from initiating or prosecuting any civil or administrative

proceeding against 1he defendant.

        12.    The clefendant may not withdraw his plea because the Court declines to follow

any recommendation, motion. or stipulation by the parties to this agreement Nq Qne has

promised or guaranteed to the dei:endant what sentence the Court will impose.

        13.    Pursuant to USSG § 6B1 .4, the parties enter into the following stipulations under

the Sentencing Guidelines Manual. It is understood and agreed ihat: (1) the parties are free to

argue (except as stated below) the applicabiHty of any other provision ,of the Sentencing

Guidelines, including offense conduct,,, oflf:nse characteristics, criminaJ history, adjustments, and

departures; (2) these:stipulations are not binding upon either the Probation Otlicc or the Court;

                                                - 7-
         Case 5:20-cr-00048-EGS Document 11 Filed 02/27/20 Page 8 of 16




and (3) the Court may make factual and legal d~termiuations that differ from these stipulations

and that may resultlin an increase or decrease in the Sentencing Guidelines range and the

sentence tbat may be imposed:

               a. The parties agree and stipulate that: $59,688,297.97 was the fraud loss

caused in furtherance of the criminal activity jointly undertaken by the defendant and co~

conspirators; this amount was within the scope of the defendanfS: agreement; this amount was

reasonably foreseeable to the defendant in connection with the conspiracy; and the defendant's

Guidelifie range should be calculated based on this amount pursuant to USSG § 1B1 .3,

               b. The ])llrties agree and stipulare that, pursuant to USSG § 2BI .I (b)(2)(A)(i),

the defendant's offense level increases 2 levels because the offenses involved 10 or more

victims.

               c. The parties agree and stipulate that, pursuant to USSG § 2Bl.l(bXIO), the

defendanfs offensei level increases 2 levels because the offenses involved Sophisticated means.

               d. The parties agree and stipulate that, pursuant to USSG § 3ALl(h)(l), the

defendant's offense level increases 2 levels because he knew or should have known that a victim

of the offense was a vulnerable victim.

               e. The parties agree and stipulate that, pursuant to USSG § 381.3, the

defendant's offense level increases 2 levels because he abused a position of public or private

trust.

               f. The parties agree and stipulate that, as of the date of this agreement, the

defendant has demonstrated acceptance of responsibility for his offense1 making the defendant

eligible for a 2-leve~downward a\!justmentunder USSG § 3El .l(a),




                                               -8-


                                                                                                    I
      Case 5:20-cr-00048-EGS Document 11 Filed 02/27/20 Page 9 of 16




               g. '.fhe parties agree and stipulate that, as ofthe date of this agr~ement., the

defendant has assisted authorities in the investigation or prosecution of his own misconduct by

timely notifying the government of his intent to plead guilty, thereby permitting the government

to avoid preparing for trial and permitting the government and the court to allocate their

resources efficiently, resulting in a J..level downward adjustment under USSO § 3El. l(b).

        I 4.   If the defendani commits any federal, state, or local crime between the date of this

agreement and his sentencing~ or otherwise violates any other provision of this agreement, the

government may declare a breach of the agreement, and may at its option: (a) prosecute the

defendant for any federal crime including, but not limited to, perjury, obstruction of justice, and

the substantive offenses arising from this investigation, based on and using any infurmation

provided by the defbndant during the investigation and prosecution of the criminal case; (b) upon

government motion, reinstate and try the defendant on any counts which were to be, or which

had been, dismissed on the basis of this agreement; (c) be relieved of any obligations under this

agreement regarding recommendations as to sentence; and (d) be relieved of any stipulations

under the Sentencing Guidelines. Moreover1 the defendant's previously entered guilty plea will

stand and cannot be withdrawn by him, The decision shall be in the sole discretion ofthe

government both whether to declare n breach, and regarding the remedy or remedies to seek.

The defendant understands and agrees that the fact that the government has not asserted a breach

of this agreement or enforced a remedy under this agreement \Vilt not bar the government from

raising that breach or enforcing a remedy at a later time.

        15.    In exchange for the promises made by the government in entering this plea

agreement, the defendant voluntarily and expressly waives all rights to appeal or collaterally

attack the defendant's conviction, sentence, or any other matter relating to this prosecution,

                                                - 9-
       Case 5:20-cr-00048-EGS Document 11 Filed 02/27/20 Page 10 of 16




whether such a right to appeal or collateral at!llek arises under 18 U.S,C. § 3742, 28 U.S.C.

§   1291, 28 U.S.C.   § 2255, or any other provision of law. As partofthislmowing and voluntary
waiver of the right!to appeal or collaterally attack the conviction and sentence, the defendant

expressly waives the right to raise on appeal or on collateral review any argument that (1) the

statutes to which the detCndant is pleading guilty are unconstitutional and (2) the admitted

conduct does not fall within the scope of the statutes.

                a,       Notwithstanding the waiver provision above. if the government appeals

from the sentence, then the defendant may file a direct appeal of his sentence.

                b,           If the government does not appeal, then notwithstanding the waiver

provision set forth in this paragraph, the defendant may file a direct appeal or petition for

collateral relief but may raise only a elaim, if otherwise permitted by law jn such a proceeding:

                        1.          that the defendant's sentence on any count of conviction exceeds

the statutory maximum for that count as set furth in paragraph 3 above;

                       ii.          challenging a decision by the sentencing judge to impose an

"upward departure" pursuant to the Sentencing Guidelines;

                       m.           challenging a decision by the sentencing judge to impose an

"upward variance" above the final Sentencing Ouldeline range determined by the Court; and

                       iv.          that an attorney who represented the defendant during the course of

this criminal case provided constitutionally ineffective assistance of counsel.

If the defendant does appeal or seek collateral relief pursuant to this suQparagraph, no issue may

be presented by the defendant in such a proceeding other than those described in this

subparagraph.




                                                   • JO.
                                                                                                          I
                                                                                                          '
                                                                                                          'I
       Case 5:20-cr-00048-EGS Document 11 Filed 02/27/20 Page 11 of 16




        16.    The defendant acknowledges that pursuing an appeal or any co11ateral attack

waived in the precl:ding paragraph may ccmstitµte a breach of this plea agreement. The

-government recognizes that the mere filing of a notice of appeal is not a breach of the plea

agreement. The government may declare a breach only after the defendant or his counset

thereafter states, either orally or in writing, a determination to proceed with an appeal or

collateral attack raising an issue the government deems barred by the waiver. The parties

acknowledge that the pursuit of an appeal constitutes a breach only jf a court determines that the

appeal does not present an issue that a judge may reasonably conclude is permitted by an

exception to the waiver slated in the preceding paragraph or constitutes a '"miscarriage of justice"

as that term is defined in applicable law.

        I 7.   Tbe oef<m<lanl waives any claim under the Hyde Amendment, 18 U.S.C. § 3006A

(Statutory Note), for attorney's fees and other litigation expenses arising out of the investigation

or prosecution of this matter.

        l 8.   The defendant waives all rights, whether asserted directly or by a representative,

to request or receive from any department or agency of the United States any records pertaining

to the investigation or prosecution of this c~ including without limitation any records that may

be sought under the Freedom of Information Act, 5 U.S.C. § 552, or the Privacy Act, 5 U.S.C. §

552a

        19.    The defendant is satisfied with the legal representation provided by the

defendant's lawyer; the defendant and this lawyer have fully discussed this plea agreement; and

the defendant is agreeing to plead guilty because the defendant admits that be is guilty.

        20.    lt is 'lilfeed that the parties' guilty plea agreement contains no additional

promises, agreements, or understandings other than those set forth: in this written guilty plea


                                                - Ii -
        Case 5:20-cr-00048-EGS Document 11 Filed 02/27/20 Page 12 of 16




agreement, and that no additional promises, agreements, or understandings will be entered into

unless in writing and signed by all parties. In addition, the prior off-the-record proffer letter

dated October 15, 2019, is revoked as of the date this plea is entered.

                                                         WILLIAM M. McSW AIN
                                                         United States Attorney




PHJLILVIN RIEHL                                          DENISE S. WO
Defen ant                                                Chief, Criminal ~sion
                                                         Assistant United States Attorney
                                                                                            •
                                                                  -                                 '

                       --
                A. SARNO, ESQ.
Counsel fo the Defendant
                                                     ~~~~~
                                                         Deputy Chief, Econ0mic Crimes
                                                         Assistant United States Attorney


Date:
           I    I




                                                - 12 -
      Case 5:20-cr-00048-EGS Document 11 Filed 02/27/20 Page 13 of 16




                        IN THE UNITED STATES DISTRICT COURT

                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA

                v.                                    CRIMINAL NO.

PHILIP ELVIN RIEHL


                             ACKNOWLEDGMENT OF RIGHTS

       I hereby acknowledge that I have certain rights that I will be giving up by pleading guilty,

       1.      I understand that I do nothave to plead guilty.

       2.      I may plead not guilty and insist upon a trial.

       3.      At that trial, I understand

               a       that l would have the right to be tried l)y a juty that would be selected
from the Eastern District of PeMsylvania. and that along with my attorney, I would have the right
to participate in the selection of that jury;

               b.      that thejuty could only convict me if all 12 jurors agreed that they were
convinced of my guilt beyond a reasonable doubt;
              c,      that the government would have the burden of proving my guilt beyond a
reasonable doubt and that I would not have to prove anything;

             d.     that 1 would be presumed innocent unless and until such time as the jury
was convinced beyond a reasonable doubt that the government had proven that I was guilty;

               e,     that I would have the right to be represented by a lawyer at this trial and at
any appeal following the trial, and that ifl could not afford to hire a lawyer, the court would
appoint one for me free of charge;

             f.      that through my lawyer I would have the right to confront and cross~
examine the witnesses against me;
      Case 5:20-cr-00048-EGS Document 11 Filed 02/27/20 Page 14 of 16




                g.      that I could testify in my own defense ifl wanted to and I could subpoena
witnesses to testify in my defense if J wanted to; and

              h.       that I would not have to testify or otherwise present any defense if I did
not want to and that ifl did not present any evidence, the jury could not hold that against me.

         4.      I understand that if I plead guilty, there will be no trial and I would be giving up
all of the rights listed above.

       5.      I understand that if I decide to enter a plea of guilty, th<: judge will as!< me
questions under oath and that if I lie in answering those questions, I could he prosecuted for the
crime of perjury. that is, for lying under oath.

        6.      l understand that if I plead guilty, f have given up my right to appeal, except as set
forth in the appe1late waiver provisions of my plea agreement.

       7.        Understanding that l have all these rights and that by pleading guilty I run giving
them up, I stilJ \\-ish to plead guilty,

        8.     I acknowledge that no one has promised me what sentence the Court will impose.
I inn aware and have discussed with my attorney that, at sentencing, the Court will calculate the
Sentencing Guidelines range (including whether any departures apply}, and then, in detennining
my sentence, will consider the Guideline rang¢ and all relevant policy statements in the
Sentencing Guidelio,s, along with other sentencing factors set forth in 18 U.S.C. § 3553(.a),
including

        (t) the nature and circumstances of the offense and my personal history and
        characteristics;

        (2) the need for the sentence imposed.... (A) to reflect the seriousness of the offense,, to
        promote res,ect for the law, and to provide just punishment for the offense; (B) to afford
        adequate de~ce to crimjnal conduct; (C) to protect the public from further crimes of
        the detetldant; and (D) to provide the defendant with needed educational or vocational
        training, medical care, or other correctional treatment in the most effective manner;

        (3) the kinds of sentences available;

        (4) the need to •void unwammtod sentence disparities among derendants with simllar
        records \.Vho have been found guilty of similar conduct; and




                                                 - 2-
          Case 5:20-cr-00048-EGS Document 11 Filed 02/27/20 Page 15 of 16




         (5) the need to provide restitution to any victims of the offense.




P1-IILIPVIN RJEHL
Defendant




CHRJSTOP!all"il A. SARNO, ESQ.
Counsel for the Defendant




Dated:       r/4:s /,o, o
             I    I




                                                  -3-
  Case 5:20-cr-00048-EGS Document 11 Filed 02/27/20 Page 16 of 16




                                     SCHEDULE A


L l 98 l Camp Swatara Road, Myerstown, PA
2. 631 Chestnut Street, Lebanon, PA
3. 433 Canal Street, Lebanon PA
4. 1618 Cotton Stree~ Reading, PA
5. The Villas, Pine Crest Village Drive, Pine Grove, PA
6. All real properties in which Philip Elvin Riehl andlor any of his business entities have an
    ownership interest
7. All rcaJ woperties for which Philip Elvin Riehl and/or any of his business entities have
    received any rental payments
8. Philip Elvin Riehrs investment in Hometown Structures
9. Philip ElvinRiehPs investment in Old Forge Iron Works
10. Philip Elvin Riehl's ownership interest and/or investments in Coreland Partnership
11, Philip Elvin Riehl's oVtnership interest and/or investments in any and all business entities
12. AU loans receivable payable to Philip Elvin Riehl, Riehl Accounting, Riehl Investment
    Program, and/or any and all business entities in which Philip Elvin Riehl has an
    ownership interest
13. All security on loans receivable payable to Philip Elvin Riehl. Riehl Accounting, Riehl
    Investment Program, and/or any and all business entities in which Philip Elvin Riehl has
    an ownership interest
